IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                                  No. 02-20909
                                Summary Calendar


                               THEOTIS LEE HODGE,

                                                            Plaintiff-Appellant,

                                         versus

                    COREY S. STEPLES; THOMAS MERCHANT;
               MICHAEL MURRAY; PHONZO RAYFORD; W. SWINBURN,

                                                            Defendants-Appellees.

                            --------------------
               Appeal from the United States District Court
                    for the Southern District of Texas
                           USDC No. H-02-CV-2418
                            --------------------
                              February 18, 2003

Before DAVIS, DUHÉ, and DeMOSS, Circuit Judges.

PER CURIAM:1

       Theotis Lee Hodge, Texas state prisoner # 504582, appeals the

district court’s dismissal of his pro se, in forma pauperis 42

U.S.C. § 1983 civil rights lawsuit for failure to state a claim

upon       which   relief     can   be    granted      pursuant   to     28   U.S.C.

§ 1915(e)(2)(B)(ii).

       The district court is required to dismiss a prisoner’s in

forma      pauperis   civil    rights     suit    if   it   determines    that   the


       1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
prisoner’s    complaint     fails   to    state   a    claim.     28   U.S.C.

§ 1915(e)(2)(B)(ii).       Hodge’s arguments that the district court

erred focus on procedures employed in his disciplinary proceedings,

the evidentiary record, and the punishment resulting from the

finding that he was guilty of extortion.              These arguments imply

that his disciplinary conviction is invalid and are not cognizable

in a 42 U.S.C. § 1983 action until the disciplinary conviction has

been reversed, expunged, or otherwise declared invalid.            Clarke v.

Stalder, 154 F.3d 186, 189 (5th Cir. 1998) (en banc).

      Hodge also seeks equitable relief in the form of a declaratory

judgment that the extortion regulation upon which is conviction was

based is unconstitutional, and he seeks an injunction prohibiting

the defendants from enforcing the extortion regulation.                  This

argument also is not cognizable in a 42 U.S.C. § 1983 action until

the   disciplinary   conviction     has    been   reversed,     expunged,   or

otherwise declared invalid.         See Martinez v. Texas Ct. of Crim.

Appeals, 292 F.3d 417, 420 (2002) (state prisoners may not obtain

equitable relief under § 1983 when the federal habeas corpus

statute is the exclusive remedial mechanism for obtaining the

requested relief).     Additionally, Hodge’s conclusional allegations

of future retaliation do not set forth a claim for relief pursuant

to 42 U.S.C. § 1983.      Jones v. Greninger, 188 F.3d 322, 324-25 (5th

Cir. 1999).   Finally, Hodge does not argue that his confinement in

administrative segregation presents extraordinary circumstances.

Thus, Hodge has failed to set forth a claim for deprivation of a

                                      2
constitutionally cognizable liberty interest. See Martin v. Scott,

156 F.3d 578, 580 (5th Cir. 1998).

     Hodge also argues that the district court erred when it did

not convert his complaint to a habeas complaint.     The district

court declined to redesignate or convert the case to a federal

habeas corpus application because the record did not indicate

whether Hodge was eligible for mandatory supervision and thus the

record did not indicate whether Hodge’s claims directly concerned

the duration of his confinement, as opposed to the conditions of

his confinement.    Hodge now argues that he was eligible for

mandatory supervision.   However, because Hodge failed to present

this argument to the district court it will not be considered by

this court.   See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.

1993).

     Based on the foregoing, the judgment of the district court is

     AFFIRMED.




                                3